   Case 1:19-cv-00338-SPB-RAL Document 35 Filed 04/16/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LEIGH ANN KANISH,                            )
                                             )
                      Plaintiff,             )
                                             )
         v.                                  )        Case No. 1:19-cv-338
CRAWFORD AREA                                )
TRANSPORTATION AUTHORITY,                    )
                                             )
                      Defendant.             )



                                   MEMORANDUM ORDER

       In this civil action, Plaintiff Leigh Ann Kanish (“Kanish”) claims that she was

constructively discharged from her job at Defendant Crawford Area Transportation Authority

(“CATA”) as the result of ongoing sexual harassment from her supervisor. The case was

commenced on November 14, 2019 with the filing of Plaintiff’s six-count complaint alleging

violations of Title VII of the Civil Rights Act of 1964 (“Title VII) and the Pennsylvania Human

Relations Act (“PHRA”). ECF No. 1. Plaintiff’s various causes of action are predicated on

claims of a hostile work environment (Counts I and II), quid pro quo sexual harassment (Counts

III and IV), and retaliation (Counts V and VI). Id.

       After Plaintiff filed her complaint, the case was referred to United States Magistrate

Judge Richard A. Lanzillo for pretrial proceedings, in accordance with the Magistrates Act, 28

U.S.C. §636(b)(1), and Rule 72 of the Local Civil Rules of this Court. CATA answered the

complaint on December 31, 2019, ECF No. 6, and, thereafter, Judge Lanzillo entered a case

management schedule. ECF No. 14.

       Following a period of discovery, CATA filed a motion for summary judgment and

supporting materials on October 6, 2020. ECF Nos. 23, 24, 25, 26. Kanish filed her responsive


                                                 1
    Case 1:19-cv-00338-SPB-RAL Document 35 Filed 04/16/21 Page 2 of 3




materials on November 5, 2020. ECF Nos. 28, 29, 30. CATA filed its reply on November 18,

2020. ECF No. 31. Judge Lanzillo held oral argument on March 24, 2021. ECF No. 33.

         On March 26, 2021, Magistrate Judge Lanzillo issued a Report and Recommendation in

which he recommended that CATA’s motion for summary judgment be denied. ECF No. 34.

Initially, the Magistrate Judge observed that CATA had not challenged the sufficiency of the

record insofar as it supported the essential elements of Kanish’s hostile work environment, quid

pro quo, or retaliation claims under Title VII and/or the PHRA. The Magistrate Judge next

concluded that CATA could raise a Faragher/Ellerth1 affirmative defense based on the fact that

it had established an official policy against sexual harassment, as set forth in the employee

handbook; however, the Magistrate Judge also concluded that the record gave rise to genuine

issues of material fact concerning: (a) whether CATA’s preventative and corrective measures

were effective and reasonable and (b) whether Kanish had reasonably failed to avail herself of

those measures. Based on his conclusion that CATA had failed to demonstrate the absence of

genuine disputes of material fact or an entitlement to judgment as a matter of law on the

Faragher/Ellerth defense, Judge Lanzillo recommended that the motion for summary judgment

be denied.

        Objections to the Report and Recommendation were due on April 9, 2021. To date, no

objections have been received.

        After de novo review of the CATA’s motion for summary judgment, all filings related

thereto, and the Magistrate Judge’s Report and Recommendation, the following order is entered:




1
 See Faragher v. City of Boca Raton, 524 U.S. 775 (1998), and Burlington Indus. Inc., v. Ellerth, 524 U.S. 742
(1998).

                                                         2
      Case 1:19-cv-00338-SPB-RAL Document 35 Filed 04/16/21 Page 3 of 3




         AND NOW, this 16th day of April, 2021;

         IT IS ORDERED that the motion for summary judgment, ECF No. [23], filed by the

Crawford Area Transportation Authority shall be, and hereby is, DENIED. The Report and

Recommendation issued by United States Magistrate Judge Richard Lanzillo on March 26, 2021,

ECF No. [34], is hereby adopted as the opinion of this Court.




                                                        ____________________________
                                                        SUSAN PARADISE BAXTER
                                                        United States District Judge


cc:      All counsel of record.

         The Honorable Richard A. Lanzillo
         United States Magistrate Judge




                                                3
